Citation Nr: 1513760	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2011 VA examiner reported that the Veteran's depressed mood, decreased motivation, and anxiety and panic attacks interfere with his ability to obtain employment.  The March 2014 VA examiner stated that the Veteran's difficulties with anger and aggression, as well as his poor ability to cope with stress results in difficulty sustaining gainful employment.  In this regard, the effect of the Veteran's symptoms on his previous employment in car sales is well-documented, as is his inability to look for work because of his anxiety and depression. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As the record has raised the issue of TDIU, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disability.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1.  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.
In addition, the record shows that the Veteran receives mental health treatment at VA, but the most recent treatment note is dated in January 2014.  Therefore, all subsequent VA treatment notes should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from January 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected PTSD has on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished. The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history. Based on a review of the claims file, the examiner must provide an opinion as to the functional effects that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered. 
3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2014).

4. If the threshold disability rating for consider of TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the appeal to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




